 1    Pamela M. Egan, WSBA No. 54736 (phv)
      William R. Firth, III (admitted pro hac vice)
 2    CKR Law LLP
      506 2nd Avenue, Suite 1400
 3    Seattle, WA 98114
      Telephone: (415) 297-0132
 4    Facsimile: (206) 582-5001
      Email: pegan@ckrlaw.com
 5
      Attorneys for Mark D. Waldron, Chapter 11 Trustee
 6

 7                       UNITED STATES BANKRUPTCY COURT
 8                       EASTERN DISTRICT OF WASHINGTON

 9    In re:                                        Case No. 18-03197
10    GIGA WATT, Inc., a Washington                 The Honorable Frederick P. Corbit
      corporation,
11                                                  Chapter 11
                       Debtor.
12

13    MARK D. WALDRON, in his capacity              Adv. P. No. 19-80012
      as the duly-appointed Chapter 11
14    Trustee,                                      CHAPTER 11 TRUSTEE’S
                                                    RESPONSE TO DEFENDANTS
15    vs.                                           DAVID M. CARLSON,
                                                    ENTERPRISE FOCUS, INC. AND
16    DAVID M. CARLSON and JANE                     CLEVER CAPITAL LLC’S: (1)
      DOE 1, individually and on behalf of          MOTION IN LIMINE AND FOR
17    the marital estate, ENTERPRISE                STATUS CONFERENCE, AND (2)
      FOCUS, INC., a Washington                     MOTION TO REDUCE TIME TO
18    corporation, CLEVER CAPITAL,                  OBJECT
      LLC, a Washington LLC, JEFFREY
19    FIELD, ROB TAVIS, JOHN DOES 1                 Telephonic hearing:
      THROUGH 15                                    May 22, 2019 at 10:30 a.m.
20

21

22             Mark D. Waldron, in his capacity as the duly-appointed Chapter 11 Trustee

23 in the above-captioned bankruptcy and as the plaintiff in the above-captioned

24
      Chapter 11 Trustee’s Response to Motion in Limine - Page 1
25
     19-80012-FPC      Doc 51   Filed 05/21/19   Entered 05/21/19 22:29:37   Pg 1 of 5
 1 adversary proceeding (the “Trustee” or “Plaintiff”), hereby responds (the

 2 “Response”) to the Defendants David M. Carlson, Enterprise Focus, Inc. and

 3 Clever Capital LLC’s: (1) Motion in Limine and for Status Conference and (2)

 4 Motion to Reduce Time to Object, filed on May 20, 2019 [Doc. No. 45] (the
 5 “Motion”). Unless otherwise defined herein, capitalized terms used in this

 6 Response have the meanings ascribed to them in the Verified Complaint, filed on

 7 April 22, 2019 [AP Docket No. 1].
 8                                        RESPONSE

 9          Relevance is best determined at the hearing where other evidence and

10 witness testimony provide context. Nonetheless, this Response previews some of
11 the evidence in order to show relevance.

12          The Trustee does not intend to call Ms. Rollins as a witness at the Show

13 Cause hearing scheduled for May 23, 2019 at 10:00 a.m. Therefore, that portion of
14 the Motion should be denied as moot.

15 A.        Mr. Carlson’s Knowledge of the Pending Securities Litigation and of
             the SEC Investigation of the Initial Coin Offering Is Relevant.
16
            The Wilson Sonsini representation letters (Exhibits 8, 9, and 10) show that
17
      at the time of the TNT Transfer, Defendant Carlson knew that the Debtor was the
18
      subject of litigation alleging violations of the U.S. securities laws. He also knew
19
      that Giga Watt was the subject of an investigation by the Securities and Exchange
20
      Commission relating to the Initial Coin Offering that Mr. Carlson oversaw as a
21
      Founder, Chief Executive Officer, and Director of Giga Watt.
22

23

24
      Chapter 11 Trustee’s Response to Motion in Limine - Page 2
25
     19-80012-FPC    Doc 51    Filed 05/21/19   Entered 05/21/19 22:29:37   Pg 2 of 5
 1          Section 548 of the Bankruptcy Code states in pertinent part:

 2          (2) For the purposes of this subsection, a transfer includes a transfer made
            in anticipation of any money judgment, settlement, civil penalty, equitable
 3          order, or criminal fine incurred by, or which the debtor believed would be
            incurred by—
 4
                    (A) any violation of the securities laws (as defined in section 3(a)(47)
 5                  of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47))), any
                    State securities laws, or any regulation or order issued under Federal
 6                  securities laws or State securities laws; or
 7                  (B) fraud, deceit, or manipulation in a fiduciary capacity or in
                    connection with the purchase or sale of any security registered under
 8                  section 12 or 15(d) of the Securities Exchange Act of 1934 (15
                    U.S.C. 78l and 78o(d)) or under section 6 of the Securities Act of
 9                  1933 (15 U.S.C. 77f).
10 11 U.S.C. 548(e)(2). Therefore, the existence of both the securities litigation and
11 the SEC investigation goes to probability of success on the merits and serious

12 question regarding the Trustee’s claim that the TNT Transfer Agreement is an

13 avoidable fraudulent transfer.
14          The Motion does not explain how the probative value of the foregoing “is

15 substantially outweighed by a danger of one or more of the following: unfair

16 prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

17 needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

18          Therefore, the request to exclude Exhibits 7 through 10 should be denied.

19          Accordingly, the Motion should be denied.

20 B.       Mr. Carlson’s Status as a Founder of Giga Watt Since Its Inception.
21          The letters, Exhibits 7, 8, 9, and 10, show Mr. Carlson’s special relationship

22 with the Debtor as a Founder and Chief Executive Offer. In particular, Exhibit 7

23 shows that Mr. Carlson has been with Giga Watt since its inception. The existence

24
      Chapter 11 Trustee’s Response to Motion in Limine - Page 3
25
     19-80012-FPC     Doc 51   Filed 05/21/19   Entered 05/21/19 22:29:37    Pg 3 of 5
 1 of a special relationship with the Debtor is a classic badge of fraud that is relevant

 2 to the Trustee’s fraudulent transfer claims. As the Ninth Circuit has stated:

 3                  [a]mong the more common circumstantial indicia of
                    fraudulent intent at the time of the transfer are: (1) actual
 4                  or threatened litigation against the debtor; (2) a
                    purported transfer of all or substantially all of the
 5                  debtor's property; (3) insolvency or other unmanageable
                    indebtedness on the part of the debtor; (4) a special
 6                  relationship between the debtor and the transferee; and,
                    after the transfer, (5) retention by the debtor of the
 7                  property involved in the putative transfer.
 8 Acequia, Inc. v. Clinton (In re Acequia, Inc.), 34 F.3d 800, 806 (9th Cir.1994)

 9 (emphasis omitted) (quoting Max Sugarman Funeral Home, Inc. v. A.D.B.

10 Investors, 926 F.2d 1248, 1254–55 (1st Cir.1991)). Accord In re Huber, 493 B.R.
11 798, 811–12 (Bankr. W.D. Wash. 2013). Therefore, the evidence is relevant.

12          The Motion does not explain how the probative value of these badges of

13 fraud is substantially outweighed by a danger of prejudice, confusion or delay.
14          Accordingly, the Motion should be denied.

15 C.        Mr. Carlson’s New Business and Efforts to Solicit Giga Watt’s Clients
             Are Relevant.
16
            The evidence will raise a serious question that post-petition, Mr. Carlson
17
      tried to convince the Douglas County Public Utility District to terminate its power
18
      contract with Giga Watt and re-direct the power to his new business, Altered
19
      Silicon, Inc., at the TNT Facility. Similarly, the evidence will raise a serious
20
      question that post-petition Mr. Carlson pitched a joint venture with one of Giga
21
      Watt’s clients and offered the TNT Facility as his contribution to that joint
22
      venture. Exhibits 35, 36 and 37 relate to Altered Silicon, Inc.
23

24
      Chapter 11 Trustee’s Response to Motion in Limine - Page 4
25
     19-80012-FPC     Doc 51    Filed 05/21/19   Entered 05/21/19 22:29:37     Pg 4 of 5
 1          This evidence, along with other evidence to be presented, shows how Mr.

 2 Carlson has attempted to carve out the TNT Facility from the bankruptcy and take

 3 it over for his personal gain. The Trustee seeks a preliminary injunction to prevent

 4 this from occurring in order to avoid irreparable damage to the estate pending
 5 final judgment in this proceeding.

 6          The Motion does explain how the probative value of the foregoing evidence

 7 is substantially outweighed by the danger of prejudice, confusion or delay.
 8          Accordingly, the Motion should be denied.

 9 D.       The Trustee does not intend to call Ms. Rollins.

10          The Trustee’s arguments regarding Ms. Rollins are moot.
11                                   CONCLUSION

12          WHEREFORE, the Trustee respectfully requests that the Court deny the

13 Motion in its entirely.
14 Dated: May 21, 2019                        CKR LAW LLP

15

16                                            ___/s/ Pamela M. Egan___________
                                               Pamela M. Egan
17
                                               Attorneys for Mark D. Waldron,
18                                             Chapter 11 Trustee
19

20

21

22

23

24
      Chapter 11 Trustee’s Response to Motion in Limine - Page 5
25
     19-80012-FPC   Doc 51   Filed 05/21/19   Entered 05/21/19 22:29:37   Pg 5 of 5
